DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted/amended claims 1-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally filed claims 1-12 were directed towards a composition and received an action on the merits thereof. Newly submitted method claims 1-12 are directed towards a patentably distinct method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claims 1-12 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The following Action on the merits follows for originally filed claims 1-12. 

Claim Objections
Claims 7-8 are objected to because of the following informalities:  
Claim 7 should depend from claim 5 in order to provide antecedent basis for the term “the metal iodide or iodate” in line 1.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2015/0344771) alone.
With respect to claim 1, Jiang et al. discloses an aqueous synthetic acid composition comprising lysine and hydrogen chloride in a molar ratio ranging from 1:6 to 1:12.5 (reference teaches from 0.1 to 2.0, which overlaps the claimed range of 1:6 to 1:12.5). 

With respect to claims 2-4, the reference teaches wherein the lysine and hydrogen chloride are present in a molar ratio ranging from 1:6 to 1:9. See particularly [0019-0020]. The range of molar ratios of Jiang et al. rewritten in analogous ratio format would be 1:10 to 2:1, which overlaps the instantly claimed range. However, it would have been obvious to a person having ordinary skill in the art to provide for a range of molar ratios as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

With respect to claim 6, the reference teaches further comprising an alcohol or derivative thereof. 

With respect to claim 9, the reference teaches wherein the alcohol or derivative thereof is an alkynyl alcohol or derivative thereof [0027]. 

With respect to claim 10, the reference does not explicitly state wherein the alkynyl alcohol or derivative thereof is propargyl alcohol or a derivative thereof as claimed. However, a propargyl alcohol would fall within the list of corrosion inhibitors in [0027]. 
With respect to claim 11 and 12, wherein the alkynyl alcohol or derivative thereof is propargyl alcohol or a derivative thereof and is present in a concentration ranging from 0.01 to 5% w/w (or 0.2% w/w). The reference does not explicitly state wherein the alkynyl alcohol or derivative thereof is propargyl alcohol or a derivative thereof as claimed. However, a propargyl alcohol would fall within the list of corrosion inhibitors in [0027]. Further, the reference does teach a concentration of the like corrosion inhibitors of 0.2-3% w/w, which falls within the instantly claimed range. [0027] 

With respect to claim 13, the reference teaches the use of a synthetic acid composition according to claim 1 in the oil industry to perform an activity selected from the group consisting of: stimulate formations; assist in reducing breakdown pressures during downhole pumping operations; treat wellbore filter cake post drilling operations; assist in freeing stuck pipe; descale pipelines and/or production wells; increase injectivity of injection wells; lower the pH of a fluid; remove undesirable scale on a surface selected from the group consisting of. equipment, wells and related equipment and facilities; fracture wells; complete matrix stimulations; conduct annular and bullhead squeezes & soaks; pickle tubing, pipe and/or coiled tubing; increase effective permeability of formations; reduce or remove wellbore damage; clean perforations; and solubilize 

With respect to claim 14, the reference teaches the use of an aqueous synthetic acid composition according to claim 1 in the oil industry to suspend iron particles at a high spent pH without precipitation of said iron particles. See especially [0006]. 

With respect to claim 15, the reference teaches the use of an aqueous synthetic acid composition according to claim 1 in the oil industry to suspend solubilized calcium carbonate at a high spent pH (4 to 6) without precipitation. See especially [0046]. 

Claims 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. in view of Li et al. (US 2017/0313928).
  	Jiang et al. discloses the composition as stated above. However, the reference fails to teach further comprising a metal iodide or iodate as claimed. Li et al. teaches a composition comprising lysine and HCL mixture [0264] that may include various iodide (structures in Table 2, [0057]) for the purpose of well treatment. 
	With regard to the various treatment materials of the Markush group recited in claim 7, the Examiner would like to note that the treatment materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative treatment materials in the invention of Jiang et al., as based on the desired treatment to be applied therewith. 


Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. Applicant argues the cited references fails to teach the methods as claimed. Applicant has received an Action on the merits of composition claims 1-12 that are patentably distinct from the proposed newly-amended/substituted method claims. Newly submitted/amended claims 1-12 are directed to an invention that is independent or distinct from the invention originally claimed. See paragraph 2 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/17/2021